
	

115 S3618 IS: Strategic Petroleum Reserve Reform Act
U.S. Senate
2018-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3618
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2018
			Mr. Cassidy (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To authorize the Secretary of Energy to carry out a program to lease underused facilities of the
			 Strategic Petroleum Reserve, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Strategic Petroleum Reserve Reform Act.
		2.Use of underused Strategic Petroleum Reserve facilities
 (a)In generalSection 168 of the Energy Policy and Conservation Act (42 U.S.C. 6247a) is amended to read as follows:
				
					168.Use of underused facilities
						(a)Leasing of facilities
 (1)In generalNotwithstanding any other provision of this title, the Secretary may establish a program (referred to in this section as the program) under which the Secretary may lease underused storage facilities and related facilities of the Strategic Petroleum Reserve to—
 (A)private entities; and (B)foreign governments.
 (2)Exclusion from Strategic Petroleum ReservePetroleum products stored in a storage facility or related facility leased under the program shall not be part of the Strategic Petroleum Reserve.
 (b)Protection of facilitiesEach lease entered into under the program shall contain provisions requiring the lessee to pay fees to fully compensate the United States for all costs relating to the storage and removal of petroleum products (including the proportionate cost of any replacement facility necessitated as a result of any withdrawal) incurred by the United States as a result of the lease.
 (c)Access to petroleum products by the United StatesThe Secretary shall ensure that each lease entered into under the program shall not impair the ability of the United States to withdraw, distribute, or sell petroleum products from the Strategic Petroleum Reserve in response to—
 (1)an energy emergency; or (2)the obligations of the United States under the international energy program.
 (d)National securityThe Secretary shall ensure that any lease entered into under the program with a foreign government shall not impair national security.
						(e)Deposits of amounts received
 (1)In generalExcept as provided in paragraph (2), amounts received from a lease entered into under the program shall be deposited in the general fund of the Treasury during the fiscal year in which the amounts are received.
							(2)Payment of costs
 (A)In generalExcept as provided in subparagraph (B), the Secretary, without further appropriation, may use amounts received from a lease entered into under the program for the costs described in subsection (b).
 (B)ExceptionThe Secretary may not use amounts received from a lease entered into under the program for any cost described in subsection (f).
 (f)Preparation of facilitiesThe Secretary may use amounts available in the Energy Security and Infrastructure Modernization Fund established by section 404 of the Bipartisan Budget Act of 2015 (42 U.S.C. 6239 note; Public Law 114–74) for costs described in subsection (b) that relate to the addition of a facility or changes to a facility or facility operations necessary to lease the facility, including costs relating to—
 (1)the acquisition of land;
 (2)the acquisition of any ancillary facility or equipment; (3)site development; and
 (4)other necessary costs relating to capital improvement.. (b)Conforming amendmentThe table of contents for the Energy Policy and Conservation Act (42 U.S.C. prec. 6201) is amended by striking the item relating to section 168 and inserting the following:
				Sec. 168. Use of underused facilities..
			3.Pilot program to lease Strategic Petroleum Reserve facilities
 (a)In generalPart B of title I of the Energy Policy and Conservation Act (42 U.S.C. 6231 et seq.) is amended by adding at the end the following:
				
					170.Pilot program to lease storage and related facilities
 (a)EstablishmentNot later than 180 days after the date of enactment of the Strategic Petroleum Reserve Reform Act, as part of the program established under section 168, the Secretary shall establish a pilot program (referred to in this section as the pilot program) to make available for lease—
 (1)capacity for storage of not more than 200,000,000 barrels of petroleum products at storage facilities of the Strategic Petroleum Reserve; and
 (2)related facilities. (b)ContentsIn carrying out the pilot program, the Secretary shall—
 (1)identify appropriate storage facilities and related facilities of the Strategic Petroleum Reserve to lease, to make maximum use of those facilities;
 (2)identify and implement any changes to facilities or facility operations necessary to lease the facilities identified under paragraph (1), including any changes necessary to ensure the long-term structural viability and use of the facilities for purposes of this part and part C;
 (3)make the facilities identified under paragraph (1) available for lease; and (4)identify environmental effects, including benefits, of leasing storage facilities and related facilities of the Strategic Petroleum Reserve.
 (c)ReportNot later than 1 year after the date of enactment of the Strategic Petroleum Reserve Reform Act, the Secretary shall submit to Congress a report describing the status of the pilot program.. (b)Conforming amendmentThe table of contents for the Energy Policy and Conservation Act (42 U.S.C. prec. 6201) is amended by adding at the end of the items relating to part B of title I the following:
				
					
						Sec. 170. Pilot program to lease storage and related facilities..
			
